Exhibit 21 AMERCO (Nevada) Consolidated Subsidiaries Patriot Truck Leasing, LLC NV Picacho Peak Investments Co. NV ARCOA Risk Retention Group, Inc. NV Repwest Insurance Company AZ Republic Claims Service Company AZ Republic Western Syndicate, Inc. NY Ponderosa Insurance Agency, LLC AZ RWIC Investments, Inc. AZ Republic Western Insurance Services, Inc. AZ Oxford Life Insurance Company AZ Oxford Life Insurance Agency, Inc. AZ North American Insurance Company WI Christian Fidelity Life Insurance Company TX Dallas General Life Insurance Company TX Amerco Real Estate Company NV Amerco Real Estate Company of Alabama, Inc. AL Amerco Real Estate Company of Texas, Inc. TX Amerco Real Estate Company of Texas (Greenspoint), LLC TX Amerco Real Estate Services, Inc. NV One PAC Company NV Two PAC Company NV Three PAC Company NV Four PAC Company NV Five PAC Company NV Six PAC Company NV Seven PAC Company NV Eight PAC Company NV Nine PAC Company NV Ten PAC Company NV Eleven PAC Company NV Twelve PAC Company NV Sixteen PAC Company NV Seventeen PAC Company NV Nationwide Commercial Co. AZ Yonkers Property Corporation NY PF&F Holdings Corporation DE Fourteen PAC Company NV Fifteen PAC Company NV AREC Holdings, LLC DE AREC 1, LLC DE AREC 2, LLC DE AREC 3, LLC DE AREC 4, LLC DE AREC 5, LLC DE AREC 6, LLC DE AREC 7, LLC DE AREC 8, LLC DE AREC 9, LLC DE AREC 10, LLC DE AREC 11, LLC DE AREC 12, LLC DE AREC 13, LLC DE AREC 14 2010, LLC NV AREC RW MS, LLC DE AREC 905, LLC DE Rainbow-Queen Properties, LLC AZ U-Haul International, Inc. NV United States: INW Company WA A & M Associates, Inc AZ Web Team Associates, Inc. NV EMove, Inc. NV U-Haul Business Consultants, Inc AZ U-Haul Leasing & Sales Co. NV RTAC, LLC NV U-Haul S Fleet, LLC NV 2007 DC-1, LLC NV 2007 EL-1, LLC NV 2007 TM-1, LLC NV U-Haul R Fleet, LLC NV 2010 BE-BP-2, LLC NV 2010 U-Haul S. Fleet, LLC NV 2010 TM-1, LLC NV 2010 TT-1, LLC NV 2010 DC-1, LLC NV U-Box, LLC NV U-Haul Moving Partners, Inc. NV U-Haul Self-Storage Corporation NV U-Haul Self-Storage Management (WPC), Inc. NV U-Haul Co. of Alaska AK U-Haul Co. of Alabama, Inc. AL U-Haul Co. of Arkansas AR U-Haul Co. of Arizona AZ U-Haul Titling, LLC NV 2010 U-Haul Tilting 2, LLC NV 2010 U-Haul Tilting 3, LLC NV U-Haul Co. of California CA U-Haul Co. of Colorado CO U-Haul Co. of Connecticut CT U-Haul Co. of District of Columbia, Inc. DC U-Haul Co. of Florida FL U-Haul Co. of Florida 905, LLC DE U-Haul Co. of Georgia GA U-Haul of Hawaii, Inc. HI U-Haul Co. of Iowa, Inc. IA U-Haul Co. of Idaho, Inc. ID U-Haul Co. of Illinois, Inc. IL U-Haul Co. of Indiana, Inc. IN U-Haul Co. of Kansas, Inc. KS U-Haul Co. of Kentucky KY U-Haul Co. of Louisiana LA U-Haul Co. of Massachusetts and Ohio, Inc. MA Collegeboxes, LLC MA U-Haul Co. of Maryland, Inc. MD U-Haul Co. of Maine, Inc. ME U-Haul Co. of Michigan MI U-Haul Co. of Minnesota MN U-Haul Company of Missouri MO U-Haul Co. of Mississippi MS U-Haul Co. of Montana, Inc. MT U-Haul Co. of North Carolina NC U-Haul Co. of North Dakota ND U-Haul Co. of Nebraska NE U-Haul Co. of New Hampshire, Inc. NH U-Haul Co. of New Jersey, Inc. NJ U-Haul Co. of New Mexico, Inc. NM U-Haul Co. of Nevada, Inc. NV U-Haul Co. of New York and Vermont, Inc. NY U-Haul Co. of Oklahoma, Inc. OK U-Haul Co. of Oregon OR U-Haul Co. of Pennsylvania PA U-Haul Co. of Rhode Island RI U-Haul Co. of South Carolina, Inc. SC U-Haul Co. of South Dakota, Inc. SD U-Haul Co. of Tennessee TN U-Haul Co. of Texas TX U-Haul Co. of Utah, Inc. UT U-Haul Co. of Virginia VA U-Haul Co. of Washington WA U-Haul Co. of Wisconsin, Inc. WI U-Haul Co. of West Virginia WV U-Haul Co. of Wyoming, Inc. WY UHIL Holdings, LLC DE UHIL 1, LLC DE UHIL 2, LLC DE UHIL 3, LLC DE UHIL 4, LLC DE UHIL 5, LLC DE UHIL 6, LLC DE UHIL 7, LLC DE UHIL 8, LLC DE UHIL 9, LLC DE UHIL 10, LLC DE UHIL 11, LLC DE UHIL 12, LLC DE UHIL 13, LLC DE UHIL 14 2010, LLC DE NV Canada: U-Haul Co. (Canada) Ltd. U-Haul Co. (Canada) Ltee Ontario U-Haul Inspections, Ltd. B.C. U-Haul Realty Co. Ltd. Alberta
